Citation Nr: 1043626	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  04-08 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent 
for service-connected schizophrenia.

2.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from November 1971 to August 
1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico.

In July 2004, the Veteran was afforded a personal hearing before 
a hearing officer at the RO.  A transcript of the hearing is of 
record.  

In a May 2007 decision, the Board reopened and remanded the claim 
for service connection for a left knee disability and denied the 
Veteran's claim for an increased rating for schizophrenia.  

The Veteran appealed the denial of his claim for increased rating 
to the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In April 2009, the Court granted a 
Joint Motion for Remand and remanded the matter to the Board for 
action consistent with the April 2009 Court order.

In a February 2009 decision, the Board denied the Veteran's claim 
for service connection for a left knee disability and he appealed 
that decision to the Court.  In February 2010, the Court granted 
a Joint Motion for Remand and remanded the matter to the Board 
for action consistent with the February 2010 Court order.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The Joint Motion for Remand (JMR) pertaining to the increased 
rating claim stated that a remand was warranted because the Board 
relied on an inadequate medical examination.  The July 2004 VA 
examination was found to be inadequate as the examiner failed to 
describe how the Veteran's service-connected schizophrenia 
interfered with his employment and social functioning.  See March 
2009 JMR at 6. Thus, a remand is necessary to obtain a thorough 
examination, which specifically includes an assessment of how the 
Veteran's schizophrenia interferes with employment and social 
functioning.

Regarding the claim for service connection for a left knee 
disability, the February 2010 JMR stated that a remand of the 
Appellant's claim was warranted because the Board relied on an 
October 2008 medical examination that did not fully consider the 
Veteran's lay statements.  See February 2009 JMR at 2.  

Service treatment records show that the Veteran injured his left 
knee during service when he fell on it during police training in 
May 1973.  Therefore, the Board finds that the evidence supports 
the Veteran's claim that he injured his left knee in service.  

In connection with his initial claim for service connection, the 
Veteran was afforded a VA examination in October 1973, which 
showed no abnormalities of the left knee.  In a September 1978 VA 
psychiatric examination, the Veteran complained of having left 
knee pain.  Following this examination, there is no evidence 
showing that he suffered from any problems or pain with his left 
knee until October 2003 when he received private treatment for 
complaints of left knee pain and was diagnosed as having 
effusion.  In a July 2004 hearing, the Veteran testified that his 
left knee disability had been constant since service and he had 
no intervening injuries to the left knee.  

The October 2008 VA examination report stated that the Veteran 
reported being injured in service in 1972 and had complained 
since then of left knee pain and swelling.  Following a physical 
examination, including x-rays and a MRI, and review of the claims 
file, the VA examiner provided an opinion that the Veteran's 
current left knee disability was not related to active service.  
The examiner diagnosed the Veteran as having left knee effusion 
not related to trauma reported inservice based on the long lapse 
of time between inservice complaints of left knee pain and post-
service treatment of knee pain many years later.  

The Veteran's representative argued that the October 2008 VA 
examiner did not consider the Veteran's lay testimony that he 
suffered from continuous pain since service.  The Board agrees 
that the VA examiner should provide further support for the 
opinion issued in light of September 1978 examination report of 
left knee pain and the Veteran's July 2004 hearing statement that 
his left knee had continuously bothered him since service as he 
is competent to report such an observation.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
current severity of the Veteran's service-
connected schizophrenia.  The claims file 
should be made available to the examiner 
for review prior to the examination.  All 
necessary tests should be conducted and the 
examiner(s) should review the results of 
any testing prior to completion of the 
report. 

Following examination of the Veteran, the 
examiner should identify what symptoms, if 
any, the Veteran currently manifests or has 
manifested in the recent past that are 
specifically attributable to his service-
connected schizophrenia.  The examiner must 
conduct a detailed mental status 
examination.  

The examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the Veteran's PTSD consistent with the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV) and 
explain the significance of the score.

The examiner should distinguish, to the 
extent possible, between symptomatology 
resulting from the Veteran's service-
connected schizophrenia and any nonservice-
connected disorders (mental or physical).  
If it is medically impossible to 
distinguish among symptomatology resulting 
from the several disorders, the examiner 
should state this in the examination 
report.  

2.  Return the claims folder to the VA 
physician who examined the Veteran in 
October 2008, if available, for an addendum.  
If the physician is unavailable, or if the 
examiner determines that another examination 
is warranted, schedule the Veteran for an 
appropriate VA examination to determine the 
current nature and likely etiology of the 
diagnosed left knee disability.  

Based on the examination and review of the 
record, the examiner is requested to provide an 
opinion as whether it is at least as likely 
as not (i.e., whether there is at least a 50 
percent probability) that the Veteran's current 
disability of the left knee had its onset during 
active service or is related to any in-service 
disease or injury.  The examiner should 
specifically address the Veteran's statements of 
having continuous left knee pain since service.  

A detailed rationale for any opinion 
expressed should be provided.

3.  Thereafter, readjudicate the Veteran's 
claim, with application of all appropriate 
laws and regulations, including 
consideration of any additional information 
obtained as a result of this remand.  If 
the decision with respect to the claim 
remains adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



